           Case 3:18-cv-05215-JD Document 65 Filed 07/30/19 Page 1 of 6



 1   Diana Hughes Leiden (SBN: 267606)
     dhleiden@winston.com
 2   WINSTON & STRAWN LLP
     333 South Grand Avenue, 38th Floor
 3   Los Angeles, California 90071-1543
     Telephone: (213) 615-1700
 4   Facsimile: (213) 615-1750

 5   Jeanifer E. Parsigian (SBN: 289001)
     jparsigian@winston.com
 6   WINSTON & STRAWN LLP
     101 California St., 35th Floor
 7   San Francisco, California 94111
     Telephone: (415) 591-1000
 8   Facsimile: (415) 591-1400

 9   Attorneys for Non-Parties Alex Morgan, et al.

10

11                                 UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13

14    HOPE SOLO,                                       Case No. 3:18-cv-05215-JD

15                  Plaintiff,                         OPPOSITION TO PLAINTIFF’S MOTION
                                                       FOR SANCTIONS
16           vs.

17    UNITED STATES SOCCER
      FEDERATION,
18
                    Defendant.
19

20

21

22

23

24

25

26

27

28

                    OPPOSITION TO PLAINTIFF’S MOTION FOR SANCTIONS – CASE NO. 3:18-CV-05215-JD
            Case 3:18-cv-05215-JD Document 65 Filed 07/30/19 Page 2 of 6



 1          Plaintiffs in the Morgan et al. v. USSF action, Case No. 2:19-cv-01717-RGK-AGR, (the

 2   “Morgan Plaintiffs”) respectfully oppose Plaintiff Hope Solo’s (“Solo”) improper and meritless

 3   “Emergency Motion for Sanctions” (ECF No. 61).

 4   I.     INTRODUCTION

 5          On July 22, 2019, Solo took the unprecedented step of asking this Court to issue an order

 6   compelling her inclusion in a mediation of the Morgan Plaintiffs’ class action against USSF pending

 7   in front of the Honorable R. Gary Klausner in the Central District of California. Both USSF and the

 8   Morgan Plaintiffs opposed this request. The Morgan Plaintiffs’ opposition pointed out that Solo’s

 9   motion was procedurally improper and that Solo lacked standing to represent the plaintiffs in any

10   settlement negotiations in the Morgan action. Solo’s rejoinder—a hastily-filed sanctions motion—

11   makes wild accusations against the Morgan Plaintiffs that are not remotely supported by the factual

12   record and once again asks this Court for improper relief that is not warranted or permitted by any

13   federal or local rule. Solo’s improper and unsupported sanctions motion must be denied.

14          As a preliminary matter, Solo’s motion was filed in violation of Federal Rule of Civil

15   Procedure (“FRCP”) Rule 11(c)(2)’s “safe harbor” provision, which requires that parties wait 21

16   days after service of a sanctions motion before filing it with the court. Here, Solo filed this sanctions

17   motion minutes after emailing the Morgan Plaintiffs’ counsel and without even attempting to

18   meaningfully meet and confer about any of the issues or the relief sought. And, as set forth below,

19   her “emergency” motion also violates Northern District of California Local Rules 7-2 and 7-8, as

20   well as the Northern District Guidelines for Professional Conduct. Solo’s motion should be denied

21   on those grounds alone.

22          And even if the Court were to entertain Solo’s improper motion, Solo’s request for sanctions

23   is substantively meritless. Rule 11 sanctions are reserved for pleadings and submissions that present

24   false statements, frivolous legal contentions, or otherwise are intended only to harass or drive up the

25   costs of litigation. Solo points to nothing in the Morgan Plaintiffs’ opposition brief that is false,

26   misleading, or frivolous, and her arguments on this score are based on misrepresentations of both the

27   Morgan Plaintiffs’ filing and the Federal Rules. Furthermore, Solo’s argument that the opposition

28   was an improper attempt to “intervene” in this case lacks any merit. Indeed, by improperly asking
                                                         1

                     OPPOSITION TO PLAINTIFF’S MOTION FOR SANCTIONS – CASE NO. 3:18-CV-05215-JD
            Case 3:18-cv-05215-JD Document 65 Filed 07/30/19 Page 3 of 6



 1   this Court to issue an order referring this case to a mediation pending in an entirely different court, it

 2   was Solo who inserted herself in the Morgan Plaintiffs’ case against USSF—and did so without

 3   informing the Court presiding over the Morgan Plaintiffs’ case or serving the parties in that case.

 4   This improper intervention by Solo required a response from the Morgan Plaintiffs, who seek to

 5   protect the integrity of the mediation process with USSF as part of their ongoing efforts to achieve

 6   equal pay on behalf of the putative class.

 7          For these reasons, as set forth more thoroughly below, Solo’s motion must be denied. Should

 8   this Court require or prefer that the Morgan Plaintiffs formally intervene in this case before

 9   considering this response or the Morgan Plaintiffs’ opposition to Solo’s administrative motion

10   relating to the mediation, they will promptly do so.

11   II.    DISCUSSION

12         A.     Solo’s Motion Must Be Denied Because It Was Brought in Violation of FRCP

13                11(c)(2) and This District’s Local Rules and Guidelines.

14          FRCP 11(c)(2) mandates that sanctions motions must not be filed until 21 days after they are

15   served. This “safe harbor” provision is a “mandatory” prerequisite that is strictly construed.

16   Radcliffe v. Rainbow Const. Co., 254 F.3d 772, 789 (9th Cir. 2001).

17          Counsel for Solo did not serve the Morgan Plaintiffs with this motion as required by Rule 11,

18   nor did she wait anywhere close to 21 days before filing it. In fact, Solo’s counsel barely attempted

19   to confer with counsel for the Morgan Plaintiffs before filing. In an email to Morgan Plaintiffs’

20   counsel on July 29, 2019, Solo’s counsel requested that the Morgan Plaintiffs “take whatever action

21   is required” to retract their opposition to Solo’s motion for administrative relief on the grounds that it

22   violated “well established Federal Rules.” See ECF No. 62-1. Counsel for the Morgan Plaintiffs

23   promptly responded, noting “I am not aware of any Federal Rule that has been violated by this filing.

24   Please identify the basis for your claim and we will then evaluate it.” Id. Hours later, Solo’s counsel

25   responded, “In addition to numerous ethical rules violations, Federal Rules 11, 18, 19, 20, 23, and 24

26   have been violated,” and then filed this motion 17 minutes later. Id. 1 The only explanation Solo

27   1
      Solo’s claim that the basis for this sanctions motion and the relief requested therein “have been
28   called to the attention of Attorneys for Non-Parties Alex Morgan et al, and Attorneys for Non-Parties
                                                         2

                     OPPOSITION TO PLAINTIFF’S MOTION FOR SANCTIONS – CASE NO. 3:18-CV-05215-JD
              Case 3:18-cv-05215-JD Document 65 Filed 07/30/19 Page 4 of 6



 1   provides for her violation of Rule 11(c)(2) is to note that the rule “is silent with regard to its

 2   applicability [specifically, the Rule 11(b) [sic] 21-day notice period] to a Non-Party.” ECF No. 61 at

 3   1. But Solo cannot request sanctions and other relief under Rule 11 and then claim that she need not

 4   meet the rule’s “mandatory” requirements. Radcliffe, 254 F.3d at 789.

 5            In addition to violating Rule 11, Solo’s filing violates this District’s Local Rules and

 6   guidelines. Specifically, Northern District Local Rule 7-8 and 7-2 require that all motions for

 7   sanctions be properly noticed for a hearing at least 35 days in the future and be accompanied by

 8   appropriate affidavits or declarations. Further, the Northern District Guidelines for Professional

 9   Conduct require that counsel “engage in a good faith effort to resolve the issue” before filing. 2

10   Needless to say, filing a sanctions motion unsupported by any factual declarations or affidavits,

11   without following Rule 11’s safe harbor provision, and only minutes after vaguely alluding to a

12   violation of “numerous ethical rules” and six federal rules, does not meet the Northern District’s

13   requirements.

14            Solo’s motion for sanctions should be summarily denied or stricken for her failure to comply

15   with Rule 11(c)(2) and the local rules and guidelines of this District.

16          B.     Even if Solo’s Motion Could Be Entertained, there is No Basis for the Court to

17                 Issue Sanctions.

18            Even if Solo’s violation of Rule 11(c)(2) could be excused, the sanctions motion lacks any

19   merit on its face and must be denied.

20            First, Solo argues that the Morgan Plaintiffs’ filing was improper in light of a number of

21   Federal Rules. ECF No. 60 at 4-5. FRCP 18, 19, and 20 all contemplate the joinder of parties to an

22   action. The Morgan Plaintiffs have not asserted in their Opposition or at any other point that they

23   wish to, or could, join Solo in this matter—to the contrary, they are pursuing their own claims on

24   behalf of the putative class. Likewise, the Morgan Plaintiffs are not seeking to formally intervene

25   and pursue claims in this case pursuant to FRCP 24. The Morgan Plaintiffs simply opposed Solo’s

26
     Alex Morgan et al have been given adequate time to respond,” is an obvious misstatement in light
27   of the factual record. ECF No. 60 at 6 (emphasis added).
     2
28       https://www.cand.uscourts.gov/professional_conduct_guidelines
                                                          3

                      OPPOSITION TO PLAINTIFF’S MOTION FOR SANCTIONS – CASE NO. 3:18-CV-05215-JD
            Case 3:18-cv-05215-JD Document 65 Filed 07/30/19 Page 5 of 6



 1   administrative motion in this case in order to protect their interests and the interests of the class they

 2   represent in the separate action pending in the Central District in front of Judge Klausner, and are not

 3   attempting to becomes parties to this case. The Morgan Plaintiffs opposed Solo’s motion as an

 4   improper attempt to invade Judge Klausner’s case management authority and because Solo has no

 5   proper role in the Morgan Plaintiffs’ action or their mediation with USSF. Given that the relief Solo

 6   sought in the motion undeniably sought to impact the Morgan Plaintiffs and their mediation with

 7   USSF, it was proper for the Morgan Plaintiffs to have their voices heard in this case for this limited

 8   purpose. Finally, Solo does not make clear how the Morgan Plaintiffs violated FRCP 23, which

 9   relates to the formation and certification of class actions.

10          Solo then contends that counsel for the Morgan class has not properly appeared before the

11   Court in the Solo v. USSF matter and that therefore the opposition to Solo’s administrative motion

12   was an “unsigned paper.” ECF No. 61 at 6. But attorneys for the Morgan Plaintiffs did appear

13   before this Court when they notified this Court and the parties in this matter of the Motion to

14   Transfer they filed with the JPML on March 8, 2019. See ECF No. 45. Indeed, Alex Morgan is

15   currently listed on the Solo docket as an “interested party.” Thus, even if a signed submission by an

16   attorney who had not entered an appearance was an “unsigned paper” for purposes of Rule 11(a),

17   Solo’s argument is factually inaccurate. Counsel for the Morgan Plaintiffs take their Rule 11

18   obligations extremely seriously and will follow the Court’s guidance if asked to make a formal

19   request to appear.

20          Finally, and unfortunately, Solo repeatedly and falsely contends that the Morgan Plaintiffs’

21   opposition contains “untruthful content,” which has somehow led to her being attacked on social

22   media and “cause[d] irreparable harm to her character and reputation.” See, e.g., ECF No. 61 at 1-2.

23   Solo provides no factual basis for this claim, and could not do so, because it is not correct. The only

24   purported “misrepresentations” referenced in the sanctions motion—“that the Morgan Plaintiffs are

25   operating within or certified as a class action, [and] that Hope Solo has ‘opted-out’ of the class”

26   (ECF No. 61 at 7:18-22)— do not appear anywhere on the papers filed by the Morgan Plaintiffs and

27   are belied by the face of the Morgan Plaintiffs’ brief. ECF No. 60 at 1 (“the mediation will not

28   prejudice Solo’s case in any way, as she retains the right under Rule 23 to opt out of any Federal
                                                         4

                     OPPOSITION TO PLAINTIFF’S MOTION FOR SANCTIONS – CASE NO. 3:18-CV-05215-JD
            Case 3:18-cv-05215-JD Document 65 Filed 07/30/19 Page 6 of 6



 1   Rule of Civil Procedure 23(b)(3) class settlement”); see also id. (“No class will have the authority to

 2   release or diminish Solo’s individual back-pay claims in any way if she opts out of any class that is

 3   certified.”). The Morgan Plaintiffs made it clear they have filed a putative class action—not one

 4   already certified—and that Solo has the right to opt out if the class is certified. All of these

 5   representations are correct. Indeed, it is Solo’s repeated claim that the Morgan Plaintiffs’ brief

 6   asserted false factual contentions without evidentiary support that is untrue.

 7           For these reasons, even if the Court did rule on Solo’s request for sanctions filed in violation

 8   of Rule 11, there is no conceivable relief appropriate here—and certainly no basis for this Court to

 9   issue “a finding that [the Morgan Plaintiffs’] counsel be deemed ‘inadequate’ as Class Counsel” in

10   their case against USSF. Not only does this demand have no basis, but this request is yet another

11   effort by Solo to ask this Court to invade Judge Klausner’s case management and determine an issue

12   that is not before this Court.

13   III.    CONCLUSION

14           For all the foregoing reasons, Hope Solo’s Motion for Sanctions must be denied.

15

16   Dated: July 30, 2019                           WINSTON & STRAWN LLP
17
                                                    By: /s/ Diana Hughes Leiden
18                                                      Diana Hughes Leiden (SBN: 267606)
                                                        dhleiden@winston.com
19                                                      WINSTON & STRAWN LLP
                                                        333 South Grand Avenue, 38th Floor
20                                                      Los Angeles, California 90071-1543
                                                        Telephone: (213) 615-1700
21                                                      Facsimile: (213) 615-1750
22                                                        Jeanifer E. Parsigian (SBN: 289001)
                                                          jparsigian@winston.com
23                                                        WINSTON & STRAWN LLP
                                                          101 California St., 35th Floor
24                                                        San Francisco, California 94111
                                                          Telephone: (415) 591-1000
25                                                        Facsimile: (415) 591-1400
26                                                        Attorneys for Non-Parties Alex Morgan, et al.
27

28
                                                         5

                     OPPOSITION TO PLAINTIFF’S MOTION FOR SANCTIONS – CASE NO. 3:18-CV-05215-JD
